ON APPLICATION FOR REHEARING
REDMANN, Judge
(concurring in denial of rehearing).
Since, according to the stipulation in briefs on appeal (not in the trial record), work was being done under the written contract between its date, Monday, October 26, 1964, and its recordation in the office of the Clerk of Court on Wednesday, October 28, 1964, we need not rehear whether the earlier lack of written contract is decisive, see Alfred Hiller Co. v. Hotel Grunewald Co., 147 La. 129, 84 So. 520 (1920), nor whether recording in the office of the Clerk of Court is adequate compliance with LSA-R.S. 9:4802’s requirement the contract be “recorded in the office of the clerk of court or the recorder of mortgages.”
Nor is rehearing warranted by applicant’s argument (raised only on oral argument) that the recorded contract’s promise of a mortgage as an alternative to pay-' ment constituted an enforceable option for a mortgage, since any such option was only exercisable under the contract shortly after completion, and was in fact not exercised.
I concur in denying rehearing.